DETAILED ACTION 
This action is in response to Amendment/RCE filed on September 09, 2021 and entered with an RCE. 
Claims 26, 36, 39, 40 and 41 have been amended. Currently, claims 26-45 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2021 has been entered. 
Response to Arguments
4.	Applicant’s remarks and arguments directed to 35 USC 103(a) rejection, presented on 09/09/21 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejections- 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
7.	Claims 26, 29-36, 39-41, 44 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Korula et al. (US 9,098,819 B1), hereinafter Korula in view of Appelman et al. (US 2005/0216300 A1), hereinafter Appelman.  
As for claim 26, Korula teaches a computer-implemented method for pairing user devices for establishing electronic communications over an electronic network, the method including the following operations performed by at least one processor: receiving by a system processor, a request from a first user device of a first user, wherein the request includes request indicating that the first user is requesting electronic communications of a first type with a second user via a second user device wherein the first type is one of a voice, a text, and a video capability of one of the first user device and the second user device (see column 1, lines 27-45, users in a social networks, column 4, lines 50-67, user communicating via phone (e.g. voice), column 6, lines 54-63, e.g. text, photo, video);
generating, by the system processor, a first pairing score pertaining to the first user device of the first user and the second user device of the second user the first pairing score being based on a collaborative…score and a distance score between the first user and the second user; based on the generated first pairing score, selecting, by the system processor, the second user for establishing the electronic communication of the first type with the first user; and…the system processor, electronic communication by transmitting user data of the first user and the first user device, and user data of the second user and the second user device, between the first user device   of the first user and the second user device of the second user (see column 1, lines 26-43, users contacts, matching pairs, generating score are done in social networks which is an electronic communications, pairs between users or candidates, generating scores for the candidate pairs, figure 1, e.g. user interest, figure 2, e.g. personalize engine and personalize result, column 4, lines 1-16, users connected in a social network by finding match, connected by common features, such as friendship, interest, forums, related works).
Korula teaches the claimed invention, but does not explicitly teach the limitations of type is collaborative filtering, initiating using. In the same field of endeavor, Appelman teaches the limitations of type is one of collaborative filtering, initiating using (see Appelmnan, [0112], filter trusted list, [0005], request for social network related to a user, [0054]).
Korula and Appelman both references teach features that are directed to analogous art and they are from the same field of endeavor, such as social networks, users to recommend, share, rating/ranking of their interests using online sites, receive feedback from the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Appelman’s teaching to Korula system for generating degree of separation among entities/users. Thus provide a mechanism for tracking online reputations, and help the users estimate how much to trust one another (see Appelman, [0003]). 
As for claim 36, 
		The limitations therein have substantially the same scope as claim 26 because claim 36 is a system claim for implementing those steps of claim 26. Therefore, claim 36 is rejected for at least the same reasons as claim 26.
t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Appelman’s teaching to Korula system for generating degree of separation among entities/users. Thus provide a mechanism for tracking online reputations, and help the users estimate how much to trust one another (see Appelman, [0003]). 
As for claim 41, 
		The limitations therein have substantially the same scope as claim 26 because claim 41 is a non-transitory computer-readable medium claim for implementing those steps of claim 26. Therefore, claim 41 is rejected for at least the same reasons as claim 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Appelman’s teaching to Korula system for generating degree of separation among entities/users. Thus provide a mechanism for tracking online reputations, and help the users estimate how much to trust one another (see Appelman, [0003]). 
As to claim 27, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
wherein the first pairing score is further based on a distance score between the first user and a third user (see Korula, column 8, lines 36-56; Also see Appelman, [0032]).
As to claim 28, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
wherein the distance score is based on a number of edges between the first user and one of the second user and the third user; and wherein at least one property of the number of edges includes: a geographical distance between the first user and one of the second user and the third user, a number of interactions between the first user and one of the second user and the third user or a rating for a previous encounter between the first user and one of the second user and the third (see Korula, column 4, lines 1-10, column 2, lines 6-21, column 9, lines 34-59).
As to claim 29, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
wherein selecting the second user is further based on a pairing score threshold (see Korula, column 1, lines 47-51).
As to claim 30, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
further comprising adjusting the pairing score threshold based on one or more of: an amount of time elapsed since receiving the request from the first user; an amount of stored data associated with the first user; or a number of received requests (see Korula, column 1, lines 45-67, column 16, lines 48-53; Also see Appelman, [0037]).
As to claim 31, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
wherein: the request from the first user identifies the second user as a desired target for electronic communications; and pairing the first user with the second user depends on the selection of the identified second user from a plurality of other users based on a plurality of pairing scores (see Korula, abstract, column 6, lines 40-47).
As to claim 32, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
further comprising: receiving feedback for the second user from the first user; and updating the graph database based on the feedback (see Korula, column 3, lines 48-54).
As to claim 33, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
wherein the received feedback comprises one or more of: explicit feedback; and implicit feedback (see Korula, column 3, lines 48-54, column 4, lines 10-16).
As to claim 34, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
further comprising: calculating a second plurality of pairing scores between a third user and a plurality of other users, wherein each of a plurality of pairing scores is based on a collaborative filtering score between the third user and one of the plurality of other users (see Korula, column 1, lines 28-44; Also see Appelman, abstract).
As to claim 35, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Korula and Appelman teach:
wherein selecting the second user is further based on the second plurality of pairing scores (see Korula, column 10, lines 6-11).
Claims 39-40 correspond in scope to claims 31-35 respectively and are similarly rejected.
Claims 44-45 correspond in scope to claims 31-35 respectively and are similarly rejected.
Prior Arts
8.	US 2005/0198131 teaches in a social network users communicating via phone, wireless, text, multimedia etc, Determining degree of separation among users [0012], [0045]. 
Gupta et al., “Personalization of Web Search Results Based on User Profiling”. IEEE, 2008 disclosed collaborative filtering method generates user-profiles or group profiles using rating. Documents are extracted using frequency-inverse documents frequency (p. 116-117).
CN102779131A disclosed filtering recommended among multiple similarity users.
Additional prior arts: US 2005/0074241, US 8595146, US 2013/0343597, US 2013/0343598, US   8874559, US 6389372, US 20140222806, US 20140149513, US 9047628, US 9135573, 20170206281, 9639616, 20130091151, 2016/0335603, 2017/0085607: each of the references teach the claim recited limitations and they are state of the art at the time of the claimed invention.
Allowable Subject Matter
9.	Claims 27-28, 37-38 and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
11.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154        
11/6/21